DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. PGPub 2017/0186755) in view of Alsmeier (U.S. PGPub 2013/0248974) and Kawaguchi (U.S. PGPub 2017/0077108).
Regarding claim 1, Lai teaches a 3D memory device ([0011]) comprising: an alternating dielectric stack on a substrate (Fig. 3A, [0023]); a plurality of channel holes penetrating the alternating dielectric stack (Fig. 3B, 312, [0025]); a channel structure in each channel hole (Figs. 3C-3E, 3140, 3200, [0027]); a channel column structure on the channel structure in each channel hole (Fig. 3F, 3240, [0029]), and a top selective gate structure between neighboring channel plugs (Fig. 3K, 328, [0034]).
Lai does not explicitly teach wherein the upper portion of each channel column structure has a first diameter that is less than a second diameter of a lower portion of the channel column structure. 
Alsmeier teaches a 3D memory device ([0002]) comprising a channel column structure, wherein the upper portion of the channel column structure has a first diameter that is less than a second diameter of a lower portion of the channel column structure (Fig. 3B, pillar channel 1, upper portion 1U, lower portion 1M, [0039]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Alsmeier with Lai such that the upper portion of each channel column structure has a first diameter that is less than a second diameter of a lower portion of the channel column structure for the purpose of allowing increased space between adjacent select gates (Alsmeier, [0039]). 
Lai does not explicitly teach forming a top selective gate cut that penetrates a top selective gate structure formed between neighboring channel plugs. 
Kawaguchi teaches forming a top selective gate cut that penetrates a top selective gate structure formed between neighboring channel structures (Fig. 14, SHE’, PH, [0087]; Fig. 1, [0044], topmost layers of selection gate electrodes SDG1/SDG2 form the top selective gate structure).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kawaguchi with Lai such that the method comprises forming a top selective gate cut that penetrates a top selective gate structure formed between neighboring channel plugs for the purpose of providing individually selectable sub blocks (Kawaguchi, [0045]).
Regarding claim 2, the combination of Lai, Alsmeier, and Kawaguchi teaches wherein the alternating layer stack comprises forming at least 32 conductive/dielectric layer pairs stacked in a vertical direction, wherein each conductive/dielectric layer pair includes a conductive layer and a dielectric layer (Lai, Fig. 3A, [0023]; Kawaguchi, [0070], M1/M2, 10s-100s of pairs, [0121]-[0122] dielectric layer M2 is replaced with conductive layer W0). It would have been obvious to a person of ordinary skill to further combine the teachings of Lai, Alsmeier, and Kawaguchi for the purpose of implementing the dielectric stack with a suitable number of layer pairs (Kawaguchi, [0070]).
Regarding claim 3, Lai teaches a first insulating layer on the alternating dielectric stack as the first insulating layer ([0023], 308(T), [0023]) and a hard mask on the first insulating layer (310, [0024]), wherein the plurality of channel holes penetrate the first insulating layer and the hard mask (Fig. 3B). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Alsmeier, and Kawaguchi for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Lai, Alsmeier, and Kawaguchi teaches an epitaxial layer on a bottom of the channel hole (Kawaguchi, Fig. 14, EP, [0080]; a functional layer on a sidewall of the channel hole (Lai, Fig. 3C, 3140, [0027]), a channel layer covering a sidewall of the functional layer (Lai, 3200, Fig. 3C, [0027]), the channel being in contact with the epitaxial layer (Kawaguchi, Fig. 14, [0080]), and a filling structure covering a sidewall of the channel layer and filling the channel hole (Lai, Fig. 3C, 3220, [0027]). It would have been obvious to a person of ordinary skill to further combine the teachings of Lai, Alsmeier, and Kawaguchi for the purpose of increasing cell current (Kawaguchi, [0080]).
Regarding claim 5, Lai teaches a top selective gate structure on the first insulating layer (Figs. 3I-3K, [0034]), a second insulating layer between the top selective gate structure and the channel column structure (Fig. 3J, 326, [0033]), and a third insulating layer on a top surface of the top selective gate structure (Fig. 3M, 330, [0035]); Alsmeier further teaches a top selective gate structure, a second insulating layer between the top selective gate structure and the channel column structure, and a third insulating layer on a top surface of the top selective gate structure (Fig. 16P, top selective gate structure 61, second insulating layer 64, third insulating layer 63, [0096]-[0097]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Alsmeier, and Kawaguchi for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Lai, Alsmeier, and Kawaguchi teaches wherein the top selective gate cut penetrates the top selective gate structure and third insulating layer (Kawaguchi, [0044], Fig. 1, Fig. 6, SHE’; forming the top selective gate cut of Kawaguchi in combination with Lai and Alsmeier such that it penetrates the top selective gate structure would also have it penetrate the third insulating layer) and has a wavy shape extending along a lateral direction (Kawaguchi, Fig. 2). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Alsmeier, and Kawaguchi for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Lai, Alsmeier, and Kawaguchi teaches a pair of slits penetrating the alternating dielectric stack, the pair of slits being extended in parallel along the lateral direction (Kawaguchi, Fig. 15, LI), wherein a number N of rows of channel holes are located between the pair of slits, each row of channel holes are arranged staggered with adjacent row of channel holes, and N is an even number (Kawaguchi, Fig. 13B, MH, 8 rows), and wherein the top selective gate cut is located between number N/2 and number N/2+1 rows of channel holes (Kawaguchi, Fig. 13B, SHE’, between rows 4 and 5). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Alsmeier, and Kawaguchi for the purpose of isolating blocks (Kawaguchi, [0046]).
Regarding claim 8, the combination of Lai, Alsmeier, and Kawaguchi teaches wherein a diameter of top surface of the channel plug is within a range between 90-100 nm (Kawaguchi, [0050]), forming the top selective gate cut such that it has a width of 40 nm (Kawaguchi, [0050]). Kawaguchi teaches wherein the pitch between channel plugs is 40-60 nm (Fig. 2, [0050]), resulting in a distance between top selective gate cut and adjacent channel plug in the range of 10-20 nm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Alsmeier, and Kawaguchi for the purpose of isolating blocks (Kawaguchi, [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812